
	

114 HRES 386 IH: Expressing the sense of the House of Representatives that the availability of high-quality child care for working parents should be increased.
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 386
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2015
			Ms. Bonamici (for herself, Mr. Grijalva, Mr. Ellison, Mr. Scott of Virginia, Ms. Matsui, Ms. Frankel of Florida, Ms. DeLauro, Ms. Schakowsky, Mr. Conyers, Mr. Nadler, Mr. McDermott, Mr. Gallego, Mrs. Watson Coleman, Ms. Clark of Massachusetts, Mr. Pocan, Mrs. Lawrence, Mr. Ted Lieu of California, Ms. Hahn, Ms. Jackson Lee, Mr. Honda, Ms. Roybal-Allard, Ms. Norton, Ms. Brown of Florida, Ms. Lee, Mr. McGovern, Ms. Edwards, Mr. Danny K. Davis of Illinois, and Ms. Titus) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the availability of high-quality child
			 care for working parents should be increased.
	
	
 Whereas today’s working parents depend on high-quality child care so they can work and support their families, and over 60 percent of children under 5, and ½ of grade school-aged children are in a regular child care arrangement;
 Whereas United States businesses lose $3,000,000,000 annually due to employee absenteeism resulting from child care challenges, thereby weakening the stable and reliable child care system that is essential for today’s economy;
 Whereas child care is difficult to find for millions of families, particularly the nearly 9,000,000 parents who work non-standard hours, when only 8 percent of child care centers provide evening or weekend care;
 Whereas most middle-class families struggle to afford high-quality child care, with the median aggregate cost of nearly $16,000 per year the for full-time care for an infant and a 4-year-old in a child care center;
 Whereas the average annual cost of center-based child care for an infant is over ½ of the income of a family of 3 living at the poverty level in 21 States;
 Whereas high-quality child care and early education, especially for disadvantaged children, helps children thrive in school and beyond by decreasing special education placement and reducing grade retention, by decreasing child abuse and neglect and juvenile arrests, by increasing high school graduation and college attendance, and by increasing employment;
 Whereas the eligibility requirements to receive assistance under the Child Care and Development Block Grant Act of 1990 (CCDGB), the primary source of Federal funding support, exclude most American children from Federal child care assistance;
 Whereas the CCDBG still serves only a fraction of families eligible for Federal support, with only 17 percent of eligible children receiving Federal child care assistance—the lowest number since 1997;
 Whereas these issues affect all families, but disproportionately affect women since over 95 percent of the formal child care workforce is comprised of women, and women also do most of the unpaid child care work in families;
 Whereas increased pay for workers in the child care industry improves the quality of child care for young children;
 Whereas to recruit and retain a qualified child care workforce for young children, child care staff for young children should be paid as much as K–12 staff with equivalent education and experience;
 Whereas a full-time living wage of at least $15 per hour is needed for all child care workers to meet their families’ essential needs, but the average child care center worker earns $10.60 per hour and has experienced no increase in real earnings since 1997;
 Whereas high-quality child care that works for everyone is essential for a strong economy and future, working families also need universal preschool, child nutrition programs that promote health and wellness, fair work schedules, living wages, paid family and medical leave, paid sick days, and credit in the Social Security system for time spent caregiving, to support their well-being; and
 Whereas when families are guaranteed high-quality, flexible, available, and affordable child care, business productivity improves, parents have a greater likelihood of finding and keeping employment, and children do better in school and in life: Now, therefore, be it
	
 That the House of Representatives supports efforts— (1)to provide child care assistance to all working families that need it, including middle class families who struggle to afford the cost of high-quality child care and underpaid families who are too often left behind;
 (2)to make child care affordable, with no working family having to pay more than 10 percent of their income for child care and with additional help to families most in need;
 (3)to ensure that child care is available so that parents in today’s 24-hour economy can access high-quality care when and where they need it—during weekends, nights, as their job schedules change—with options across school, center and home settings;
 (4)to guarantee that all families eligible for child care will receive it, by creating a system that expands with need;
 (5)to improve the quality of child care by guaranteeing child care workers a living wage and wage parity with K–12 staff with equivalent education and experience, by improving training opportunities, and by giving workers a voice on the job to advocate for higher workplace standards and standards of care for the children they serve; and
 (6)to provide sufficient Federal, State, and local investment to ensure resources for both and high-quality jobs and affordable child care.
			
